This action was brought by John Warren to recover judgment and foreclose a laborer's lien on cord wood, cut on the premises of the defendant Henry A. Wahlers. There was judgment for the plaintiff, as demanded in the complaint. Defendant Wahlers has appealed.
Formal findings of fact and conclusions of law were signed by the trial judge and entered of record in the case, upon which the judgment was entered. On the appeal, no contention is made on behalf of the appellant that the findings of fact do not sustain the conclusions and judgment. An examination of the findings shows that they do clearly justify and support the conclusions and judgment. The argument on behalf of the appellant is that the evidence does not justify or support the findings. Counsel for the respondent, by a motion to strike, objects to any consideration of the statement of facts for the reason that no exception was taken to any *Page 598 
of the findings of fact. The record does not show that any such exception was taken.
"We have repeatedly held that, where findings of fact are made in an equity case, exceptions must be taken to such findings in order to secure a review of the trial court's conclusions reached therein." Ready v. McGillivray, 109 Wn. 387, 186 P. 902.
Affirmed.
TOLMAN, C.J., MAIN, PARKER, and MACKINTOSH, JJ., concur.